DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2003/0212507 A1) in view of Lotters et al. (US 10,627,277 B2), and further in view of Reith et al. (US 2018/0348033 A1).
Regarding claim 1, Wei et al., herein Wei, discloses a fluid delivery system (fig. 1) comprising: N first valves (13, 15), wherein inlets of the N first valves are fluidly connected to N gas sources (10, 12), respectively, where N is an integer greater than zero (N=2); and N mass flow controllers (16, 18), each comprising: flow sensor having an inlet in fluid communication with an outlet of a corresponding one of the N first valves (MFCs 16 and 18 each include a mass flow sensor in fluid communication with valves 13 and 15, respectively; ¶ [0017]); a second valve (22, 24) having an inlet in fluid communication with an outlet of the flow sensor and an outlet supplying fluid to treat a substrate arranged in a processing chamber (valves 22 and 24 each have an inlet in fluid communication with an outlet of MFCs 16 and 18, respectively, which each include a mass flow sensor and an outlet of each of valves 22 and 24 supply fluid to treat a substrate in CVD chamber 14; ¶¶ [0016, 0018]); and a controller in communication with the flow sensor and configured to determine at least one of a mass flow rate and a density of fluid flowing through the flow sensor (each MFC 16 and 18 contains a controller in communication with the mass flow sensor to determinate a mass flow rate and control the mass flow rate to a predetermined set point; ¶ [0017]).
Regarding claims 7-11 and 17, Wei discloses a substrate processing system comprising: the fluid delivery system (fig. 1); the processing chamber (14); and a substrate support arranged in the processing chamber (14) to support the substrate (some support is necessary to hold a substrate in CVD chamber 14), wherein the fluid delivery system delivers fluid to the processing chamber (14), and wherein the substrate processing system performs deposition (gases are delivered to CVD chamber 14 to perform chemical vapor deposition; ¶ [0002]).
Although Wei discloses the substrate processing system performs deposition, it is silent on performing etching. 
However, etching is a well-known process in semiconductor manufacturing. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wei to deliver fluid in a substrate processing system that performs etching to provide a precise method of regulating the flow of gases in a semiconductor etching process.
Also, Wei is silent on the mass flow sensors being MEMS Coriolis sensors.
Lotters et al., herein Lotters, teaches a MEMS Coriolis flow sensor that includes a tube (3) though which a fluid flows, the MEMS Coriolis flow sensor vibrates the tube at a resonant frequency during measurement (c. 1, ll. 39-44), and the tube (3) is made of semiconductor material (silicon nitride; c. 3, ll. 44-47); the tube (3) has an inner diameter in a range from 10 μm to 100 μm (31 to 40 μm; c. 3, ll. 7-9); and the MEMS Coriolis flow sensor measures mass flow rates that are less than 1000 sccm (277 micrograms/second is about 16.6 standard cubic centimeters/minute which is less than 1000 sccm; c. 1, ll. 50-51); wherein the MEMS Coriolis flow sensor measures mass flow rates that are less than 100 sccm (277 micrograms/second is about 16.6 standard cubic centimeters/minute which is less than 100 sccm; c. 1, ll. 50-51); wherein the MEMS Coriolis flow sensor measures mass flow rates that are less than 10 sccm (0.55 micrograms/sec is about 0.033 sccm, which is less than 10 sccm; c. 1, ll. 50-51); wherein the MEMS Coriolis flow sensor includes a control circuit (17) including: an actuator circuit configured to vibrate the tube at the resonant frequency (some portion of chip 17 must function as an actuator circuit); a capacitive sensing circuit (11) configured to generate a signal in response to vibration of the tube (capacitive sensor elements 11 generate a signal in response to tube 3 vibrating; c. 4, ll. 5-9); and a readout circuit (8) configured to receive the signal (read-out elements are connected to bonding wires 8; c. 4, ll. 2-4).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wei with the Coriolis flow sensor of Lotters to provide a mass flow sensor that is medium independent and sensitive to low flows (Lotters, c. 1, ll. 45-47 and 58-60). 
Lastly, Wei in view of Lotters are silent on determining mass flow rate or density based on oscillation frequency and phase shift, however, these are known calculations  in the art of Coriolis flow sensors. 
Reith et al. teaches a controller (measurement circuit) in communication with a MEMS Coriolis flow sensor (fig. 2) configured to determine at least one of a mass flow rate and a density of a fluid flowing through a tube (7) coupled to the inlet (17) and the outlet (19) of the MEMS Coriolis flow sensor based on a first signal received from the MEMS Coriolis flow sensor including an oscillation frequency of the tube (7) and a second signal received from the MEMS Coriolis flow sensor including a phase shift measurement of the tube (7), respectively (a measurement circuit in communication with the MEMs sensor determines mass flow rate or density of a fluid flowing through channel section 7 based on a first signal including an oscillation frequency of channel section 7 and a second signal including a phase shift measurement of channel section 7; ¶ [0067]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wei in view of Lotters to provide frequency and phase shift measurement signals to provide a flow sensor able to determine both mass flow rate and density.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2003/0212507 A1) in view of Lotters et al. (US 10,627,277 B2), in view of Reith et al. (US 2018/0348033 A1) and further, in view of Doty et al. (US 2001/0032668 A1).
Regarding claim 2, Wei in view of Lotters, in view of Reith et al., disclose the invention as set forth above.
Wei in view of Lotters, in view of Reith et al., are silent on a fluid delivery system with a manifold.
Doty et al., herein Doty, teaches a fluid delivery system (100; fig. 1) with a manifold (130) in fluid communication with outlets of mass flow controllers (160 170), respectively, wherein a processing chamber (140) is in fluid communication with an outlet of the manifold (130).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wei in view of Lotters, in view of Reith et al., with the manifold arrangement of Doty to provide a fluid delivery system that can provide a high-purity gas mixture with increased consistency (Doty, ¶¶ [0010, 0012]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2003/0212507 A1) in view of Lotters et al. (US 10,627,277 B2), in view of Reith et al. (US 2018/0348033 A1), and further, in view of Gregor et al. (US 2009/0266139 A1).
Regarding claims 3 and 4, Wei in view of Lotters, in view of Reith et al., disclose the invention as set forth above.
Wei in view of Lotters, in view of Reith et al., are silent on the mass flow controller including a precision orifice and pressure sensor.
Gregor et al., herein Gregor, teaches a mass flow controller (100) with a precision orifice including an inlet fluidly connected to the outlet of a flow sensor (145); and a pressure sensor (24) to sense pressure between the outlet of the flow sensor (145) and the inlet of the precision orifice (¶ [0042]); wherein a controller (mass flow verifier 104) of the mass flow controller (100) is configured to perform flow verification based on the pressure sensed by the pressure sensor (pressure transducer) of the mass flow controller (MVF 104 performs flow verification based on the pressure sensed by the pressure transducer; ¶ [0036]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wei in view of Lotters, in view of Reith et al., with the flow verification of Gregor to provide a fluid delivery system having greater accuracy due to real-time monitoring (Gregor, Abstract).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2003/0212507 A1) in view of Lotters et al. (US 10,627,277 B2), in view of Reith et al. (US 2018/0348033 A1), in view of Gregor et al. (US 2009/0266139 A1), and further, in view of Monkowski et al. (US 2017/0010625 A1).
Regarding claim 5, Wei in view of Lotters, in view of Reith et al., in view of Gregor, disclose the invention as set forth above.
Wei in view of Lotters, in view of Reith et al., in view of Gregor, are silent on the mass flow controller includes a lookup table.
However, lookup tables are well known in the art of measuring and testing devices. Monkowski et al., herein Monkowski, teaches a mass flow controller (100) includes a lookup table that outputs a verified mass flow rate and that is indexed by the pressure (the controller determines a flow rate by a lookup table using values from pressure transducers; ¶ [0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wei in view of Lotters, in view of Reith et al., in view of Gregor, with the lookup table of Monkowski as they are a well-known mass flow determination means that does not require the processing time of mathematical calculations.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2003/0212507 A1) in view of Lotters et al. (US 10,627,277 B2), in view of Reith et al. (US 2018/0348033 A1), and further, in view of Okandan (US 7,540,469 B1).
Regarding claim 6, Wei in view of Lotters, in view of Reith et al., disclose the invention as set forth above.
Wei in view of Lotters, in view of Reith et al., are silent on the mass flow controllers arranged on a single IC.
Okandan teaches multiple flow sensors (MEM flow control devices 10 include sensors to determine flowrate; c. 2, ll. 32-40) are arranged on a single integrated circuit (one or more MEM flow control devices 10 are integrated on a substrate 12; fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Wei in view of Lotters, in view of Reith et al., with the mass flow sensors on a single substrate as taught in Okandan to provide a sensor that can measure multiple mass flow rates in a single compact chip.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the MEMS Coriolis flow sensor of at least one of the N mass flow controllers further includes an accelerometer” in combination with the remaining claim elements as recited in claims 12-15.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852